DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Election/Restrictions
Applicant’s election without traverse of Species B, Fig.2, in the reply filed on 21 June, 2021 is acknowledged. Claims 8-9 and 12-15 are withdrawn, claims 1-7, 1-11 and 16 are examined. This restriction requirement is hereby made final. 
Drawings
The formal drawings submitted have been reviewed by the Office of Patent Application Processing (OPAP) and/or the USPTO Office of Draftspersons’ Patent Drawings Review. The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: shape memory member in claims 1, 3 and 6-7, inducing member in claims 1, 2 and 6, moving mechanism in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 3, the claim reads “the moving mechanism moving the region of the shape memory member in the high-stiffness state that is arranged around the low bending stiffness portion around the high bending stiffness portion” [lines 4-7]. Here, it is unclear whether this is an obvious typographical error or if the shape memory member is arranged around both the low bending stiffness portion and high bending stiffness portion. For the purposes of prosecution, it will be assumed that the former is correct, intended to read instead “the moving mechanism moving the region of the shape memory member in the high-stiffness state that is arranged around the low bending stiffness portion to around the high bending stiffness portion”
In regards to claim 6, the claim reads “the memory shape members” [line 5]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this refers to the singular memory shape member of claim 1. 
Allowable Subject Matter
	Claim 1-2 and 16 are allowed.
	Claims 3-7 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a variable stiffness apparatus comprising:
a first elongated member including a high bending stiffness portion and a low bending fitness portion having lower bending stiffness than the high bending stiffness portion, 
a second elongated member along the first elongated member, the second member including a shape memory member which is a shape memory alloy, polymer, gel or ceramic, or equivalent thereof (112 (f) interpretation of “shape memory member”), the shape memory member being low-stiffness in a first phase and high-stiffness in a second phase, 
an electrical heating coil separate from and encircling the second elongated member, the electric heating coil on an outer portion of the first elongated member, or equivalent thereof (112 (f) interpretation of “inducing member”), the coil causing part of the shape memory member at the low bending stiffness portion to go from the first to second phase, so as to alter the stiffness there. 
McCoy (USPN 5,055,101) teaches the first and second elongated members. 
Morishima (US PGPUB 2017/0321666) teaches the above except for the first elongated member and details related thereto.
Takahashi (US PGPUB 2018/0266402) teaches the above except for the first elongated member and details related thereto.
There is no reason or suggestion provided in the prior art to modify the above taught devices to have the additional features as claimed above, and the only reason to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCoy (USPN 5,055,101) 
Morishima (US PGPUB 2017/0321666)
Takahashi (US PGPUB 2018/0266402)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795